Citation Nr: 1718547	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  06-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, granted service connection for a right middle finger fracture and a left ankle fracture. 

During the pendency of the appeal, the Board found in an April 2011 decision that a claim of entitlement to a TDIU had been reasonably raised by the record as part of the determination of the initial ratings for residuals of the left ankle fracture and right middle finger fracture, and remanded the issue for development.  See Rice v. Shinseki, 22 Vet. App. 477, 453 (2009).

As the Veteran's service-connected disabilities did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the Board again remanded this issue in February 2015 to refer this matter to the Director of Compensation Service on an extra-schedular basis.  The issue of entitlement to a TDIU was ultimately referred and the Acting Director of Compensation ultimately found that the Veteran's disabilities did not meet the criteria for a TDIU in a June 2016 determination.  As such, the Board is satisfied that its February 2015 remand directives have been substantially followed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Legal Standard

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16  (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded, an adjudicator must first evaluate the severity of the Veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, the Veteran has not had a single service-connected disability ratable at 60 percent or more or a combined disability rating at 70 percent or more.  Thus, he is not entitled to an award of TDIU benefits pursuant to 38 C.F.R. § 4.16(a).

However, 38 C.F.R. § 4.16(b) provides a mechanism for the entitlement to a TDIU for a claimant whose service-connected disabilities fall short of the rating thresholds set forth in 38 C.F.R. § 4.16(a).  In those instances, and as the facts warrant, rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities.  38 C.F.R. § 4.16(b).  As explained above, the Veteran's claim was referred to the Director, Compensation Service pursuant to the Board's February 2015 remand.  As such, the matter is properly before the Board for consideration of the Veteran's claim for entitlement to TDIU on an extraschedular basis.

II.  Analysis

For the period currently under appeal, the Veteran has been service connected for the following disabilities: vertigo, with a disability rating of 30 percent; tinnitus, with a disability rating of 10 percent; fracture of the middle finger of the right hand, with a disability rating of 10 percent; fracture of the left ankle, with a disability rating of 10 percent; bilateral hearing loss, with a noncompensable rating prior to December 28, 2005, a rating of 10 percent from December 28, 2005, to November 5, 2010, a rating of 20 percent from November 6, 2010, to July 17, 2012, and a rating of 10 percent theareafter; a ruptured ear drum, with a noncompensable rating; and right ear cholesteatoma, with a rating of 10 percent from November 22, 2014, to August 23, 2005, and an otherwise noncompensable rating.  

As explained above, although the ratings for these disabilities did not meet the criteria for entitlement to TDIU on a schedular basis pursuant to 38 C.F.R. 4.16(a), the Board is now able to determine whether the claim may be granted on an extraschedular basis.

As the central question in claims for TDIU is the functional impact of a particular claimant's service-connected disabilities and their effect on a claimant's ability to find and maintain employment, the Board finds the most probative evidence is that which describes the specific functional and work-related deficits that are caused by the Veteran's service-connected disabilities. 

Here, the Veteran has generally cited the effects of his vertigo as the primary factors that prevent him from being able to work.  For instance, a VA treatment note from December 2008 included reports of dizziness most of the time along with the development of disequilibrium with rapid standing and movement.  At a VA examination conducted that month, the Veteran reported that his vertigo had caused falls that had resulted in fractures to his left ankle and right hand.  He explained that these ankle and hand injuries caused difficulties with walking, standing, grasping, and holding.  Upon evaluation, the Veteran was noted to be right handed and, although he had intact grip strength in each hand, he had painful motion in his right index and long fingers.  The Veteran also brought a cane with him at that time.

The Veteran was ultimately granted service connection for his right hand and left ankle fractures and in his January 2006 notice of disagreement, he again reported that he required a cane and had difficulties with manipulative activities such as picking up or tearing paper, fastening buttons, or tying shoelaces with his right hand.

The Veteran attended additional VA examinations in April of 2010 relating to his hearing loss, left ankle, and right hand disabilities.  At that time, the Veteran reported moderate limitations during flare ups with his dominant right hand and suggested that his right hand fracture caused difficulties with typing, writing, and using a computer.  The VA examiner who evaluated the Veteran's left ankle at that time also reported that the Veteran was using a cane and demonstrated signs of a limp.  This clinician ultimately reported that the Veteran's ankle and hand conditions affected his ability to perform average employment in a civil occupation that involved prolonged standing or walking or which involved heavy lifting.  At that time, the Veteran's right hand fracture also was reported to limit him in obtaining employment that involved prolonged typing or writing or using hands for repetitive movements such as lifting, pushing, or pulling.  

To further evaluate the functional effects of the Veteran's service-connected disabilities, the Board remanded this matter in September 2012 to afford the Veteran VA examinations.  At that time, the VA examiner who evaluated the Veteran's hearing loss and tinnitus opined that these disabilities would not render the Veteran unable to secure or maintain substantial gainful employment and that he would be able to function successfully in a work environment with limited functional impact caused by his hearing loss and tinnitus.  However, the Veteran's disability of his dominant hand was reported to have limited the Veteran's ability to repetitively use his right hand or lift over 10 pounds and ultimately limited his ability to maintain sedentary employment that involved repetitive use of this hand.  Likewise, the Veteran's ankle disability was noted to limit the Veteran to walking no more than one quarter mile or stand more than 20 minutes, but would not alone preclude him from maintaining sedentary employment.

The Board finds that these opinions were given after the examiners elicited detailed histories of the Veteran's disabilities and after extensive personal examinations of the Veteran's hearing loss, tinnitus, right hand disability, and left ankle disability.  As such, they are entitled to significant probative weight.  

The Veteran was also evaluated for his vertigo by a VA examiner in November 2012.  At that time, the Veteran reported that he frequently fell due to this condition and, upon examination, the Veteran's right ear canal was enlarged and had moderate purulence and ceruminous debris with visible fungal elements.  He also had a positive Romberg test and required stabilization with an assistive device or by holding the wall during the examination and particularly with his eyes closed.  However, the Board notes that this VA examiner provided somewhat couched language in describing the functional impact of the Veteran's vertigo on his ability to work.  Specifically, although he stated that if the Veteran "truly has the instability he demonstrated in the clinic today and experiences the subjective sensation of vertigo that he describes, these would preclude him from securing and maintaining substantial gainful employment," the VA examiner also reported that "these symptoms may also be feigned" and he could not "render an opinion whether the reported symptoms are actual or feigned without resorting to mere speculation."  

The Board notes that reports of vertigo-related symptoms to treatment providers also appear somewhat inconsistent.  For instance, although treatment records from September and December of 2004 include reports of dizziness, a clinical note from April 2013 includes a report that the Veteran denied any vertigo except for when he places drops or during ear cleanings.  

Nonetheless, the Board finds substantial support for the contention that the Veteran's service-connected disabilities relating to his left ankle and dominant hand, in and of themselves, cause significant vocational barriers.  Specifically, as described above, probative medical opinion evidence suggests that the Veteran's left ankle disability would cause substantial problems with the walking or standing required of any more than sedentary work.  His ability to find and maintain sedentary work would appear to be further limited by the effects of his right hand disability, including his difficulties with repetitive use of this dominant extremity.  

The Board has considered these limitations in conjunction with his high school education and his past history as a motel owner, which would appear to be precluded by the effects of his left ankle and right hand disability.  Resolving all reasonable doubt in the Veteran's favor and considering the additional limiting effects relating to falls and dizziness caused by the Veteran's service-connected vertigo, the Board ultimately finds that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation, to included sustained sedentary work.  As such, his claim for entitlement to TDIU must be granted.

III.  VA's Duties to Notify and Assist

VA also has duties to notify and assist the Veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  As the Board is granting all benefits sought on appeal in full, any possible defect in VA's notice and assistance is nonprejudicial and need not be discussed.  See e.g., Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

Entitlement to TDIU is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


